EXHIBIT 16.1 Marcum & Kliegman LLP Certified Public Accountants & Consultants A Limited Liability Partnership Consisting of Professional Corporations September 5, 2008 Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Commissioners: We have read the statements made by Synergx Systems Inc. under Item 4.01 of its Form 8-K dated September 3, 2008. We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements of Synergx Systems Inc. contained therein. MARCUM & KLIEGMAN LLP
